In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-371 CV

____________________


DAN THOMAS, Appellant


V.


RICHARD MCKEE, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 17927




MEMORANDUM OPINION (1)
	Dan Thomas appeals the denial of his motion to discharge costs in his suit against
Richard McKee. We questioned our jurisdiction. Thomas's reply asserts that the trial
court's order is an appealable final order. 
	Thomas appealed this suit, Cause No. 17927, to this Court in Appeal No. 09-00-548
CV.  The appeal was transferred to the Thirteenth Court of Appeals and docketed as
Appeal No. 13-01-020 CV.  On July 12, 2001, the Thirteenth Court of Appeals addressed
the issue of taxation of costs in its opinion affirming the trial court's judgment. See Thomas
v. McKee, No. 13-01-00020-CV (Tex. App.-Corpus Christi July 12, 2001, pet.
denied)(not designated for publication).  A petition for review to the Texas Supreme Court
was denied, and the Thirteenth Court of Appeals issued its mandate on April 19, 2002. 
On March 28, 2003, Thomas filed a motion titled "Petition to Discharge Court Ordered
Cost Due to Inability to Pay Such Cost of $213.00 Herein."  The motion alleged that the
judgment for costs should be discharged pursuant to a statute applicable to criminal cases. 
See  Tex. Code Crim. Proc. Ann. art. 43.09(f) (Vernon Supp. 2003) ("A court may
require a defendant who is unable to pay a fine or costs to discharge all or part of the fine
or costs by performing community service.").  The trial court denied the motion on April
14, 2003.  
	An issue relating to a judgment for costs must be brought in the regular appeal.  See
Smith v. State, 500 S.W.2d 682 (Tex. App.-Corpus Christi 1973, no writ).  Thomas
actually raised the cost issue in his appeal, and lost.  The judgment in this case is now
final. The order identified in the notice of appeal is not amenable to a new appeal.  The
appeal is dismissed for lack of jurisdiction. 
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered September 25, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.